DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities: “wherein the cleaning solution as a pH” the word “as” appears to be a type and should be “has”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. US 2009/0286708 (US’708).

Regarding claims 16, 17 and 19, US’708 teaches a liquid composition (a cleaning solution) for cleaning a semiconductor substrate capable of removing metal impurities on the substrate surface. The liquid is used to cleaning process of a semiconductor substrate in which the copper wiring is exposed after chemical mechanical polishing (CMP) (a cleaning solution useful for cleaning a substrate in a post- chemical-mechanical processing step) (abstract). US’708 further teaches the cleaning solution includes 0.01 to 30 wt % citric acid (cleaning agent) (para. 19) and 0.001 to 10 wt % histidine (particle removal agent) (para. 20 and 22). Therefore, US’708 teaches a cleaning solution useful for cleaning a substrate in a post- chemical-mechanical processing step, the cleaning solution comprising: cleaning agent, and a particle removal agent that includes a hydrogen bonding group, with regard to claim 16 and wherein the cleaning agent comprising citric acid, with regard to claim 19. Further, US’708 teaches overlapping ranges for the wt% of the particle removal agent and the cleaning agent recited in claims 16 and 17. The examiner notes that US’708 does not teach that the liquid is diluted for performing cleaning. However, the term “concentrate” does not necessarily require the solution to be diluted before it can be used. Further the claim is directed to a composition and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The composition of US’708 is used for cleaning a substrate in a post- chemical-mechanical processing step. Therefore, one of ordinary skill in the art at the time the invention was made would have known that the composition of the cleaning solution taught by the prior art and the cleaning solution claimed would have been the same and since the claim is directed towards a composition, the composition is independent of the intended use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of at least 0.1 weight percent particle removal agent, with regard to claim 16 and from 0.1 to 20 weight percent cleaning agent, and from 0.1 to 20 weight percent of the particle removal agent, with regard to claim 17 because US’708 teaches overlapping ranges for the wt% of the particle removal agent and cleaning agent, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 19, the modified composition of US’708 teaches the cleaning solution of claim 16. US’708 further teaches he cleaning liquid composition of the present invention, it may contain an organic solvent (para. 39). Therefore the cleaning agent can further include the organic solvent, which reads on wherein the cleaning agent comprises an organic solvent.

Regarding claim 20, the modified composition of US’708 teaches the cleaning solution of claim 16. US’708 further teaches he pH of the cleaning liquid composition of the present invention is preferably less than 4.0, and particularly preferably 1.0 to 3.0 (para. 34), which overlaps the claimed range of below 2.5.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the cleaning solution as a pH that is below 2.5 because US’708 teaches overlapping ranges for the pH of the cleaning solution, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.


Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713